Citation Nr: 1400122	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted entitlement to service connection for PSD and assigned an initial 30 percent evaluation effective November 20, 2007.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The case was previously before  the Board in December 2011 when it was remanded for further development.  It has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.   For the period prior to November 18, 2009, the Veteran's PTSD manifested mild symptoms with occupational and social impairment and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the period beginning November 18, 2009, the Veteran's PTSD manifests moderate symptoms with occupational and social impairment and reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to November 18, 2009 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
2.  The criteria for a rating of 50 percent, but not higher, for PTSD for the period beginning November 18, 2009 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in the December 2008 rating decision on appeal.  An initial 30 percent evaluation was assigned effective November 20, 2007.  The Veteran contends that an increased rating is warranted as his PTSD is productive of symptoms such as depression, anxiety, and social impairment that are associated with a higher evaluation. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
As a preliminary matter, the Board notes that the Veteran was diagnosed with alcohol abuse by the January 2012 VA examiner and his treating psychiatrist at the VA Rochester  Community Based Outpatient Clinic (CBOC).  The January 2012 VA examiner specifically found that the Veteran's alcohol abuse was due to service-connected PTSD and was used by the Veteran as a coping mechanism to deal with symptoms of PTSD.  The Board will therefore consider the symptoms of both PTSD and the Veteran's alcohol abuse to determine the severity of his service-connected psychiatric symptomatology.  

For the period prior to November 18, 2009, the Board finds that the Veteran's PTSD most nearly approximated the current 30 percent evaluation.  The specific symptoms associated with the Veteran's PTSD are considered by a 30 percent evaluation; he consistently complained of nightmares, flashbacks, intrusive thoughts, emotional numbing, irritability, depression, and hypervigilance while receiving treatment at the Rochester CBOC (associated with the Minneapolis VA Medical Center (VAMC)).  He first sought VA mental health treatment in October 2008 and was prescribed medication to treat his symptoms of sleep impairment, occasional depression, and a decrease in concentration.  The next month, he reported a distinctly improved mood and sleep with medication and his VA psychiatrist determined that the Veteran's mental health symptoms had partially resolved.  For the next year, the Veteran's PTSD was described as in remission. There is also no indication of symptoms associated with a 50 percent evaluation during this period, to include panic attacks, impaired judgment, and impaired thinking.

During the period prior to November 18, 2009, the Veteran's PTSD symptoms were characterized as slight to moderate by all his health care providers.  Although the November 2008 VA examiner described the Veteran's PTSD symptoms as moderate, a Global Assessment of Functioning (GAF) score of 75, associated with transient symptoms and only slight impairment, was assigned.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  All the Veteran's GAF scores during this period ranged from 61 to 75, consistent with mild to slight symptoms and impairment.  Id.  

The Veteran's occupational and social functioning also does not support the assignment of a rating in excess of 30 percent prior to November 18, 2009.  The Veteran retired from his position as a phone repair technician with Qwest Communications in approximately 2002, and worked other jobs prior to 2008.  He has never reported any occupational impairment stemming from PTSD.  In March 2011, the Veteran testified that his drinking interfered with his job as a cabinetmaker with his neighbor after 2002, but he has not identified any other occupational impairment (or specific effects) due to psychiatric symptoms.  Regarding social impairment, the Veteran complained of emotional numbing and told the November 2008 VA examiner that he had no close friends.  However, he also reported having a positive relationship with his wife, daughters, and grandchildren at the November 2008 VA examination and while receiving treatment at the Rochester CBOC.  Additionally, as noted above, the Veteran's VA psychiatrist described his PTSD as in remission during this period.  Therefore, the Veteran's occupational and social impairment due to PTSD most nearly approximated mild during the period prior to November 18, 2009.  

Based on the slight to moderate symptoms and impairment identified by the Veteran's health care providers and the characterization of his symptoms as in remission by the VAMC psychiatrist, the Board finds that the Veteran's PTSD most nearly approximates the criteria associated with the currently assigned 30 percent evaluation during the period prior to November 18, 2009. 

For the period beginning November 18, 2009, the Board finds that the Veteran's PTSD most nearly approximates an increased 50 percent evaluation.  VA treatment records document a definite worsening of the Veteran's PTSD symptoms in November 2009 when he complained of increased depression and alcohol use.  Similar findings were recorded by the VA psychiatrist in February 2010 when a relapse in PTSD symptoms was observed.  Although the cause of the  increased symptoms was not immediately apparent, in May 2010 the Veteran reported that his wife was diagnosed with breast cancer in February 2010, and the VA psychiatrist attributed the worsening of the Veteran's condition to this stressor.  The Veteran also described an increase in symptoms in August 2010, following the Fourth of July fireworks.  By June 2011, the VA psychiatrist identified a pattern of PTSD symptoms that waxed and waned.  

The evidence also documents several symptoms associated with a 50 percent evaluation during this period such as increased impairment to memory and concentration and depressed and anxious moods.  VA examiners in April 2010 and January 2012 both noted the presence of moderate PTSD, and a January 2012 evaluation at the Minneapolis VAMC to determine the Veteran' suitability for cognitive processing therapy (CPT) also included a diagnosis of moderate PTSD.  The GAF scores assigned during this period range from 62 to 60, consistent with mild to moderate symptoms.  DSM-IV at 46-47.  Therefore, a progression of the Veteran's symptoms to moderate severity is documented in the VA treatment records and April 2010 and January 2012 VA examination reports. 

Occupational and social impairment during this period also most nearly approximates moderate.  The April 2010 and January 2012 VA examiners both noted that the Veteran did not describe any negative impact to his work from PTSD.  He testified in March 2011 that he had trouble remembering tasks around the house and names, but there is no indication his PTSD resulted in more than mild memory/concentration impairment or more than reduced reliability and productivity.  The Veteran also continued a close relationship with his family during this period and stated that he was a member and volunteer with the VFW and a member of The American Legion and Marine Corps League.  The April 2010 VA examiner noted that the Veteran was "marginally socially active," but was involved with people while camping and performing other activities.  Thus, his occupational and social impairment most nearly approximates moderate and is contemplated by a 50 percent evaluation. 

The medical and lay evidence establishes that the Veteran's PTSD has demonstrated increased symptoms and impairment during the period beginning November 18, 2009 that most nearly approximates moderate and a 50 percent rating.  The Board has considered whether a rating in excess of 50 percent is warranted, but finds that the Veteran's disability does not manifest symptoms or impairment associated with a higher evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  In this case, the Veteran has not manifested any impairment to judgment or thinking, and has retained a strong and positive relationship with his family members.  There is also no indication of problems with speech, insight, neglect to his personal appearance, or near-continuous panic or depression due to PTSD.  

The Board observes that a 70 percent evaluation under the general rating formula contemplates suicidal ideation.  See 38 C.F.R. § 4.130.  The Veteran has reported occasional thoughts of suicide; in December 2008 during an initial assessment at a private health care facility and during the January 2012 CPT screening evaluation (referring to an incident in August 2011).  He adamantly denied any plan or intent for suicide during the January 2012 evaluation and characterized his thoughts of suicide as passive and fleeting.  The Veteran also consistently denied suicidal ideation while undergoing treatment with his VA psychiatrist throughout the entire claims period and was characterized as a low risk for suicide by the VA psychiatrist and January 2012 CPT screener.  Thus, the Board cannot conclude that the Veteran's isolated and fleeting thoughts of suicide demonstrate service-connected psychiatric symptoms of sufficient severity to warrant increased ratings.  Therefore, the Board finds that a 70 percent evaluation is not warranted for the Veteran's service-connected PTSD.  

In sum, the Veteran's PTSD warrants a 30 percent evaluation for the period prior to November 18, 2009 and an increased 50 percent evaluation thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any additional increased schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability.  The Veteran's PTSD with is manifested by symptoms that most nearly approximate mild to moderate.  His PTSD also manifests mild to moderate social and occupational impairment and alcohol abuse as a coping mechanism.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected PTSD.  He is in receipt of Social Security disability benefits, but they are paid due to his age and retirement from Qwest Communications.  Although he has not worked regularly during the claims period, but he has also not identified any occupational impairment stemming from PTSD other than testifying his drinking affected his work as a cabinetmaker with his neighbor.  The January 2012 VA examiner also provided an opinion specifically finding that the Veteran was not unemployable due to service-connected PTSD.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected psychiatric disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the December 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran testified in March 2011 that he was in receipt of benefits from the Social Security Administration (SSA), but such benefits are paid because of the Veteran's age and retirement and not for any disabling conditions.  Thus, attempts to obtain any medical records from the SSA are not required by the duty to assist.  

Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in January 2012.  Although the Veteran's representative argued in a December 2013 informal hearing presentation that the January 2012 examination was inadequate for rating purposes, the Board disagrees.  The representative argues that the VA examiner did not consider the Veteran's lay statements and testimony regarding suicidal ideation, the effect of his alcoholism on his ability to work, and did not discuss a discrepancy in the Veteran's GAF scores.  The January 2012 VA examination report clearly notes that the Veteran denied any suicidal ideation during the examination.  The examiner also observed that the Veteran did not mention any PTSD symptoms in the context of his current unemployment and instead attributed his lack of a job to the poor economy.  The Veteran also had a 32 year history of employment with Qwest communications which provided strong evidence that his PTSD did not preclude employment.  Furthermore, the "fluctuating" GAF scores noted by the representative differ by only five points (55 to 60) and are clearly not indicative of any true change in the severity of the Veteran's PTSD.  The Board therefore finds that the January 2012 VA examination is adequate for rating purposes. 

As a final matter, the Board finds that VA complied with the December 2011 remand orders of the Board.  In response to the Board's remand, treatment records from the Minneapolis VAMC dating from February 2010 were obtained and added to the Veteran's virtual claims file.  A VA examination was provided in January 2012 that included the specific medical opinions and evidence requested by the Board and the case was readjudicated in July 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)













ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to November 18, 2009 is denied.

Entitlement to an increased rating of 50 percent, but not higher, for PTSD for the period beginning November 18, 2009 is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


